Motion by claimant-respondent, Trustees of the New York City District Council of Carpenters Pension Fund, etc., to dismiss the appeal by reason of the elaimants-appellants’ failure to file a proper appeal record, and for other relief, denied. On the court’s own motion the appeal is ordered on the calendar for the May Term, beginning April 23, 1962. The appellants are directed to serve and file on or before April 16, 1962, a supplemental record which shall include all of the testimony adduced before the Referee which has been omitted from the appeal record presently on file. The stay heretofore granted is continued on condition that appellants shall file and serve such supplemental record within the time prescribed, and on the further condition that appellants be ready to argue or submit the appeal at the May Term. Beldock, P. J., Ughetta, Christ, Hill and Hopkins, JJ., concur.